DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Pre-Amendment
This action is in response to the amendment filed on 1/27/2020.  Claims 3, 5, 11 and 13 have been canceled and claims 1-2, 4, 6-10, 12-14 and 15 are pending in the application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park [US 2018/0020410] in view of Li [US 2018/0376419].
As claim 1, Park discloses a method for receiving a frame by a station (STA) in a wireless LAN (WLAN) system, the method comprising: receiving a first primary 
Since, a method and system for using on-off key modulation for modulation WUR frame is well known and expected in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for modulating a WUR frame using on-off key modulation as disclosed by Li into the teaching of Park.  The motivation would have been to reduce the cost of the system.

	As claim 6, Park discloses the first WUR frame is a broadcast wake-up frame [Fig 2, Ref 300]. 
As claim 7, Park discloses the counter field is included in a MAC header of the WUR frame [Par. 0064]. 
As claim 8, Park discloses  the MAC header includes a frame control field, an address field and a type dependent (TD) control field, and the counter field is positioned in the TD control field [Par. 0064 for counter field which is same as type dependent field and address filed at Par. 0067].
As claim 9, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.
As claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.
As claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park and Li as applied to claims 1 and 9 above, and further in view of Son [US 2019/0159127].

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for using second PCR to conveying TIM as disclosed by Son into the teaching of Park and Li.  The motivation would have been to reduce the cost of the system.
As claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lou [USP 2020/0196241] discloses a method and system for using different between counter value and stored counter value to wakeup PCR for receiving information.
Wang [US 2020/0344695] discloses a method and system for using different between counter value and stored counter value to wakeup PCR for receiving information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414